In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Lauria, J.), dated February 28, 1991, which denied his objections to an order of the same court (Gartner, H.E.), dated January 7, 1991, which, after a hearing, granted the mother’s motion for upward modification of child support and denied his cross motion for downward modification of child support.
*517Ordered that the order is affirmed, with costs.
Based upon a change in circumstances, the petitioner mother sought the upward modification of an award of child support set five years earlier. After hearing the witnesses and evaluating the evidence submitted, the Hearing Examiner determined that a change in circumstances warranting an increase in child support had occurred, and applied the Child Support Standards Act (see, Family Ct Act § 413). The Family Court Judge concurred with the Hearing Examiner.
The petitioner met her burden of establishing the change in circumstances warranting an increase in child support in the best interest of the child (see generally, Matter of Michaels v Michaels, 56 NY2d 924, 926; Matter of Brescia v Fitts, 56 NY2d 132, 140-141). The petitioner testified to specific increases in the costs related to the child’s basic necessities of food, shelter and clothing, as well as to the expenses associated with the child’s recreational activities. She provided the specific dollar amount of the increases for many items, rather than relying on generalized claims of increases due to the child’s maturity (see, Labita v Labita, 147 AD2d 535, 536; Deacutis v Cuomo, 79 AD2d 595). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.